Title: From John Adams to Edmund Jenings, 4 July 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris July 4th 1780
     
     After spending the day very happily with a Number of our Countrymen in Commemoration of our glorious Anniversary, I cannot close the Evening more agreably than by conversing with You.
     I have three Letters of yours before me—10th—18th—29th—June. The Letter from Clinton was indeed as I am told by some Americans lately arrived, a mere Sport of Wit. I am told it was written by a General Howe, of General Washington’s Army. It contained a great deal of Truth and Instruction. But I am Sorry to see our Countrymen imitate the Impositions of their Enemies—it may be best not to let the Name of the Writer go any further.
     I know your feelings have sufferd Tortures for Charlestown: mine have I assure You. I condole most sincerely with Mrs. Izard, Mrs. Lloyd and the other Americans with You, on this disaster. Yet be not dismayed—the English will hold it no longer than they did Boston or Philadelphia. You need not fear any body’s giving up a good Government—Americans are not made of such Materials. The Spaniards have taken Mobile, and the English will soon be between two or three Fires. But if they had and were to hold quiet Possession of all the Great Seaport Towns upon the Continent, it would be no Conquest of America, and have very little Tendency that Way. I assure You, Sir, in the Year 1774, when We beheld this War only in Contemplation as a Contingency, as a probable or at least a possible future Event, We expected to lose all our Seaport Towns and laid our Account accordingly. We have done much better in this Respect than We expected.
     You ask very properly Quomodo evacuate New York? I know of but one Way that is possible—that is make a Bargain, as Howe did with Washington to spare the Town of Boston from the flames, on Condition he would spare the British Troops from the Slaughter. I dont say that W. agreed to this; but Howe certainly offered it. I believe they could not obtain so good a Bargain now.
     Mr. Digges has not been in Paris, that I know of, since my Arrival.
     The Revolution which Congress have made in their Paper Money, is well recieved in America.
     
      Adieu
      John Adams
     
    